department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date uil date date legend org organization name xx date address address org address person to contact badge number contact telephone number contact address last date for filing petition june 20xx certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the recognition of your exemption under internal_revenue_code sec_501 is revoked beginning january 20xx for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you engage primarily in activities which accomplish one or more exempt purposes specified in sec_501 and as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enciosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director eo examinations letter catalog number 34809f schedute number or exhibit form 886-a rev date explanations of items exhibit name of taxpayer tax identification_number year period ended org 20xx legend org organization name co-1 company housing housing co-2 company address address xx date president president city city agent agent xyz state issues does org an organization recognized as exempt under sec_501 of the internal_revenue_code code continue to qualify for exemption where the funds of the organization are used for private purposes facts org was incorporated in the state of xyz on may 19xx as a nonprofit public benefit corporation president is the incorporator and a board member of org the determination_letter was issued to the organization as a 501_c_3_organization by the city office dated october 19xx president had control of the daily operations of org the following facts are excerpts from the documents noted below a activities in the part il of form_1023 it stated that org’s primary exempt_activities are mentorship acting as role models for the children job search finding jobs for the children both by going to state agencies and to private agencies and word of mouth teaches the children respect for themselves and others extracurricular activities including sports taking the children to events and games to turn their attentions away from negative activities good samaritens program children assist in providing a variety of services for the community ie assistance to the elderly and low-income with house painting mowing lawns making minor repairs and more the purpose is to teach the children about virtues and give them a sense of giving back to the community spiritual guidance offers a means to measure a child’s progress in the program where they came from and where they have come to e e e president stated in the letter dated on september 20xx that i stopped foster care in 20xx believe co-1' was a adult drug alcohol program started in 20xx no application was sent to internal_revenue_service for amending or expanding exempt_activities for org b financial activities no donations were received for org for the year 20xx ‘ co-1 was registered in state of xyz under assumed business name of org on may 20xx president was the officer of co-1 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_1 schedule number or exhibit explanations of items exhibit tax identification_number form 886-a rev date name of taxpayer org year period ended 20xx the employer_identification_number ein of org was used by co-1 and co-2 for the year 20xx no ein was found in the data base of internal_revenue_service for co-1 or co-2 co-2 there were dollar_figure in contributions made to co-1 and dollar_figure in contributions made to co-2 those contributions were deposited into the co-2’s account the tax identification_number for co-2’s account was see the bank signature card of co-2 at exhibit president wrote checks to cash from the co-2 account without any documentation or explanation the checks written to cash totaled dollar_figure see exhibit for detailed information regarding withdraws a check of dollar_figure was issued on may 20xx to u s treasury by president the check paid president's personal taxes form_1040 for the year 20xx see exhibit for detailed information regarding the check co-1 there were dollar_figure in contributions made to co-1 that were deposited to co-1’s in addition dollar_figure in unidentified contributions were deposited into co-1’s account a same account the tax identification_number for co-1 and org’s account co-1 and org shared account was see the bank signature card for org and co-1 at exhibit on november 20xx during the interview agent asked president whether president wrote checks to cash from the co-1 account no documentation or explanation was provided in response to interview or idr the checks written to cash totaled dollar_figure see exhibit for detailed information regarding withdraws expenditure information of org was requested in information_document_request president is currently in state prison and has no access to any records agent conducted an interview with president in housing he kept any records for any of the expenses of org co-1 or co-2 president replied that he did not remember if there was any recordkeeping for those three organizations also if there were any records kept for those organizations he did not know where those records would be now agent informed president that she had copies of the bank statements and cancelled checks from org co-1 and co-2 bank statements and cancelled checks for org co-1 and co-2 were included in the case referral information by department of justice of xyz agent offered to bring the copies of these bank statements and cancelled checks to a second meeting with president so he would have an opportunity to provide an explanation regarding his questionable withdraws president refused the requested second interview with agent in the initial information_document_request mailed on march 20xx the meeting minutes from january 20xx through december 20xx were requested according to the president of org co-2 was registered in state of xyz on june 19xx as a religious_organization president was the pastor registered agent president and secretary for co-2 department of the treasury-internal revenue service c meeting minutes catalog number 20810w form 886-a publish no irs gov page_2 form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit exhibit year period ended 20xx president no meetings were held under the year of audit president explained during the initial interview conducted on november 20xx by agent that he was the only officer for org co-1 and co-2 for the year 20xx through 20xx org has been administratively dissolved with the xyz secretary of state since july 20xx co-2 was incorporated as a religious corporation in xyz but was administratively dissolved on august 20xx president was the pastor of this church president who was the executive director president and board director of the org has been incarcerated since fall 20xx in the xyz state prison system for felony sex abuse convictions he is currently lodged at housing address city xyz law internal_revenue_code irc sec_501 provides exemption from federal_income_tax to corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 holds that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 holds that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the sec_1_501_a_-1 definition of private shareholder or individuals is that persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 holds that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the tax_court held in 74_tc_531 that the administrative record does not establish that no part of petitioner's net_earnings inure to the benefit of private individuals in violation of sec_501 i r c government’s position form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_3 form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended schedule number or exhibit exhibit org 20xx it is the government's position that org did not meet the requirements of sec_501 and reg sec_1_501_c_3_-1 in that it did not operate exclusively for exempt purposes only and did not engage primarily in activities which accomplish one or more exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it also did not operate exclusively for exempt purposes because it did not serve a public rather than a private interest reg c -1 d ii the website of co-1 stated that co-1 was an adult residential rehabilitation facility president explained to agent during the interview conducted on november 20xx that co-1 co-1 2's ministries was part of co- the original application_for org provided that the organization’s primary activities were running a group home for trouble youth there was no group home activity for org under the year of examination this is based on the responses to the information_document_request dated september 20xx and initial examination interview conducted on november 20xx examination of bank records of org revealed that its’ employer_identification_number ein and bank accounts were shared with co-1 and co-2 president wrote checks to cash from org co-1 and co-2 the checks written to cash totaled dollar_figure addition president sent a cashier's check from the account to the united_states treasury in the amount of dollar_figure to pay his personal income taxes form_1040 for the year 20xx president refused to explain these questionable expenditures in the total contributions made to co-1 and co-2 were dollar_figure for the year 20xx president wrote checks that constituted a substantial portion of the total deposits dollar_figure to cash his refusal to provide explanations demonstrates that a substantial portion of net_earnings of org house inured to the benefit of president the case of 74_tc_531 is like org president the president of org cashed org’s funds and he refused to provide explanations it demonstrates that the administrative record of org does not establish that no part of its net_earnings inure to the benefit of private individuals in violation of sec_501 ilr c org and its president president failed to operate in accordance with sec_501 and sec_1_501_c_3_-1 sec_1_501_c_3_-1 provides that an organization will not be regarded as charitable if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 holds that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals co-1 website stated that co-1 was established june 20xx by founder pastor president of co-2 and this is why their was a need for a program such as co-1 website was taken down in the year 20xx drug and alcohol treatment center for the adult men and women who deserve better the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items exhibit tax identification_number form 886-a rev date name of taxpayer org year period ended 20xx the substantial portion of the funds donated to co-1 d b a org were deposited and subsequently were cashed by president for unknown purposes agent requested the income and expenditures documentation in the information documentation request the response to information documentation request dated on september 20xx president stated being in prison inmate family have a tendency of staying out of contact with you so what am saying do not know were my information is you are requesting and can not get in touch with family members who might know were all my belongings are agent requested explanations regarding the organization’s expenditures during the initial interview president replied that he did not have access to the records agent explained to president that she has the bank statements and cancelled checks for org co-1 and co-2 these bank statements and cancelled checks were provided by department of justice of xyz agent offered to bring the copies of these bank statements and cancelled checks to a second meeting with president so he would have an opportunity to provide an explanation regarding these checks written to cash president replied that no it is too stressful org is no longer in existence because the organization has been administratively dissolved with the xyz secretary of state since july 20xx based on the review of bank records corporation records from the xyz secretary of state and the interview with the organization’s only officer president we concluded that org does not meet the operational_test under sec_501 therefore revocation of the exempt status is proposed effective january 20xx exhibit exhibit exhibit exhibit form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_5
